Citation Nr: 0834361	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  02-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for low back 
strain with desiccation at L5-S1, evaluated as 10 percent 
disabling prior to September 26, 2003, and as 20 percent 
disabling therefrom.  

2.  Entitlement to an increased initial rating in excess of 
30 percent for a respiratory disability.

3.  Entitlement to an increased initial rating in excess of 
40 percent for chronic fatigue syndrome prior to August 15, 
2000.

4.  Entitlement to an effective date prior to November 16, 
1999, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from March 1981 until 
September 1992.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.

Entitlement to service connection for a low back disability 
was initially granted in a January 1997 Board decision.  The 
RO implemented that award in a July 1999 rating action, 
assigning a 10 percent evaluation effective January 4, 1994.  
In September 1999, the veteran submitted a communication 
referencing the July 1999 rating decision.  Although the 
veteran indicated a request to "reopen" the claim of 
entitlement to a higher rating for a low back disability, the 
Board finds that the September 1999 communication should be 
construed as a notice of disagreement with the July 1999 
determination.  Indeed, the veteran expressed his belief that 
the low back disability should have been rated higher all the 
way back to 1994.  Given this, and in light of the fact that 
only about 5 weeks had elapsed between the initial rating 
assignment and the "request to reopen," any doubt will be 
resolved in the veteran's favor and the claim will be 
analyzed as an appeal from an initial rating.

Similarly, the Board also finds that the respiratory claim 
should be considered as an appeal from the initial rating 
assignment.  In this case, service connection for a 
respiratory disability was initially granted in a June 2005 
Board decision.  An October 2005 rating action implemented 
that award, assigning a 30 percent evaluation effective 
September 17, 1992.  Shortly thereafter, in December 2005, 
the veteran submitted a communication in which he stated that 
he was "filing a claim for rate increase for respiratory 
disorder effective...June 1994."  The communication also noted 
the concept of staged ratings.  It is unclear why the veteran 
indicated the date of June 1994, since the respiratory 
disability was actually effective September 1992.  In any 
event, the December 2005 correspondence can fairly be 
interpreted as an appeal from the initial rating assignment.  
Accordingly, the issue for consideration is as set forth on 
the title page of this decision.  

With respect to the veteran's claim of entitlement to an 
increased rating for chronic fatigue syndrome, service 
connection for a respiratory disability was initially granted 
in a June 2005 Board decision.  An October 2005 rating action 
implemented that award, assigning a 40 percent evaluation 
effective May 30, 1995.  Shortly thereafter, in December 
2005, the veteran submitted a communication in which he 
stated that he was "filing a claim for a rating increase of 
60 percent for chronic fatigue syndrome, effective May 
1995."  This correspondence can fairly be interpreted as an 
appeal from the initial rating assignment.  Subsequently, a 
February 2008 rating decision increased the initial 40 
percent award to 60 percent effective August 15, 2000, and to 
100 percent effective August 11, 2007.  Because the December 
2005 communication from the veteran clearly indicated that he 
was seeking a 60 percent evaluation, the increases granted in 
the February 2008 rating action constitute a complete grant 
of benefits sought in that appeal as of August 15, 2000.  
However, prior to August 15, 2000, the veteran is still in 
receipt of an evaluation less than 60 percent, and thus that 
portion of the appeal remains in effect.  Accordingly, the 
issue for consideration is as set forth on the title page of 
the instant decision.  

Finally, it is noted that a July 2004 communication withdrew 
three issues that had been perfected for appellate 
consideration.  Specifically, the veteran withdrew claims of 
entitlement to an increased rating for a right knee 
disability, entitlement to service connection for a left knee 
disability, and entitlement to service connection for benign 
positional vertigo.  


FINDINGS OF FACT

1.  During the rating period on appeal prior to February 6, 
1998, the veteran's low back strain with desiccation at L5-S1 
has been productive of complaints of pain; objectively, 
lumbar muscular was good, with no demonstrated spasms, with 
no more than mild limitation of motion and with essentially 
normal neurologic findings.

2.  During the rating period on appeal from February 6, 1998 
to September 26, 2003, the veteran's low back strain with 
desiccation at L5-S1 has been productive of complaints of 
pain; objectively, lumbar muscular was good, with no 
demonstrated spasms, with no more than moderate limitation of 
motion and with essentially normal neurologic findings not 
productive of any incapacitating episodes.   

3.  From September 26, 2003, the veteran's low back strain 
with desiccation at L5-S1 has been productive of complaints 
of pain; objectively, the veteran had greater than 30 degrees 
of forward flexion of the lumbar spine, with no ankylosis and 
with essentially normal neurologic findings not productive of 
any incapacitating episodes.   

4.  Prior to August 16, 2000, the veteran's respiratory 
disability has been productive of complaints of shortness of 
breath; objectively, there was no showing of severe 
productive cough and pulmonary function tests (PFTs) failed 
to reveal FEV-1 of 40 to 55 percent predicted, FEV- 1/FVC of 
40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min, with 
cardiorespiratory limit.

5.  From August 16, 2000, the veteran's respiratory 
disability has been productive of complaints of shortness of 
breath; objectively, PFTs showed DLCO(SB) of 48 percent 
predicted.  

6.  Prior to August 15, 2000, the veteran's chronic fatigue 
syndrome was not manifested by nearly constant symptoms 
restricting routine daily activities to less than 50 percent 
of the pre-illness level, and was not productive of periods 
of incapacitation of at least six weeks total duration per 
year.  

7.  A claim of entitlement to TDIU was received by the RO on 
January 18, 2000.

8.  The competent evidence does not show that between January 
18, 1999 and November 16, 1999, the veteran was unable to 
obtain and maintain substantially gainful employment due to 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to February 6, 1998, the criteria for entitlement 
to an initial evaluation in excess of 10 percent for the 
veteran's low back strain with desiccation at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

2.  From February 6, 1998, until September 26, 2003, the 
criteria for entitlement to an initial evaluation of 20 
percent, but no higher, for the veteran's low back strain 
with desiccation at L5-S1 have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002, to September 26, 
2003). 

3.  From September 26, 2003, the criteria for entitlement to 
an initial evaluation in excess of 20 percent for the 
veteran's low back strain with desiccation at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5237, 55242, 5243, (2007).

4.  Prior to August 16, 2000, the criteria for entitlement to 
an initial evaluation in excess of 30 percent for a 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code 6600 (as in effect prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6604 
(2007).

5.  From August 16, 2000, the criteria for entitlement to an 
initial evaluation of 60 percent, but no higher, for a 
respiratory disability have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6604 (2007).

6.  Prior to August 15, 2000, the criteria for entitlement to 
an initial evaluation of 40 percent for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code 6354 (2007).

7.  The criteria for an effective date prior to November 16, 
1999, for the award of TDIU have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the low back claim, the unfavorable rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

As set forth in the INTRODUCTION section of this decision, it 
is determined that the veteran's increased rating claims 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to these claims.

Regarding the earlier effective date claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in November 2006 that fully addressed all notice elements.  
Moreover, the claim was readjudicated following the issuance 
of such letter, by way of a January 2008 supplemental 
statement of the case.  Therefore, any prejudice of late 
notice is found to have been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an earlier effective 
date as this is the premise of the claim.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the effective date element of his claim.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet.App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Low Back Strain

The veteran is claiming entitlement to a higher initial 
evaluation for his service-connected low back strain with 
desiccation at L5-S1.  

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

It is noted that the evidence of record includes diagnostic 
evidence of disc bulging (see July 2006 VA examination).  
Accordingly, all prior versions of the law, to include those 
addressing intervertebral disc syndrome, will be considered 
here.  

For the period prior to September 26, 2003, the veteran's low 
back strain with desiccation at L5-S1 was evaluated pursuant 
to Diagnostic Code 5295.  The veteran was assigned a 10 
percent rating throughout the period in question.  Under that 
Code section, a 10 percent rating is warranted where the 
evidence reveals lumbosacral strain with characteristic pain 
on motion.  In order to be entitled to the next-higher 20 
percent evaluation, the evidence must show muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  
 
The Board finds no support for a rating in excess of 10 
percent under Diagnostic Code 5295 during the period in 
question.  In so finding, it is noted that a November 1993 
private record indicated back spasms.  However, this was 
prior to the rating period on appeal and subsequent evidence 
fails to show a disability picture commensurate with a 20 
percent rating under Diagnostic Code 5295, as will be 
explained below.

Upon VA examination in June 1994, hyperlordosis was noted but 
there was no evidence of muscle spasm or fixed deformities of 
the spine.  Upon subsequent VA examination in May 1996, the 
spine appeared erect.  There was no scoliosis and there was 
no evidence of any angulation of the spine.  Spine movements 
were perfectly good except for a slight straightening in the 
L3-L4 area with flexion.  The muscles on the side of the 
spine seemed to bunch a little, but no spasms were noted.  

A VA examination performed in May 1999 revealed that the 
veteran's lumbar musculature was well developed and 
symmetrical, with good strength and muscle tone.  The 
vertebrae were midline and there was no tenderness to 
palpation.  Posture and gait were essentially normal.  
Subsequent VA examination in August 2000 indicated that there 
were no overt deformities of the spine.  

VA examination in January 2001 revealed normal musculature of 
the spine.  There was no tenderness and no deformities were 
detected.  

The Board acknowledges a November 2002 VA outpatient record, 
which indicates that the veteran was instructed to swim in 
order to alleviate back spasms.  Overall, however, the 
competent evidence, as detailed in pertinent part above, does 
not reveal a disability picture most nearly approximating the 
next-higher 20 percent rating under Diagnostic Code 5295.  
The Board acknowledges that staged ratings are for 
consideration, but does not find that the November 2002 
treatment record, standing alone, justifies assignment of a 
higher evaluation for any duration of the rating period on 
appeal.  

The Board has also considered whether any alternate 
diagnostic codes could serve as a basis for a rating in 
excess of 10 percent for the period prior to September 26, 
2003.  In this regard, the Board calls attention to 
Diagnostic Code 5292
addressing limitation of motion of the lumbar spine.  That 
Code section provides a 10 percent evaluation where the 
evidence demonstrates slight limitation of motion.  The next-
higher 20 percent rating is for application where there is 
moderate limitation of lumbar spine motion.  

At his June 1994 VA examination, the veteran had lumbar 
flexion to 80 degrees.  Extension was to 10 degrees, left and 
right lateral flexion were to 35 degrees, and left and right 
rotation were to 75 degrees.  The veteran complained of pain 
with range of motion testing.  

Upon VA examination in February 1998, the veteran had lumbar 
flexion to 60 degrees.  He had 30 degrees of extension.  
Rotation was to 30 degrees bilaterally and he also had 30 
degrees of lateral flexion bilaterally.  

The veteran was next examined by VA in May 1999, at which 
time he had flexion to 90 degrees, extension to 30 degrees, 
rotation to 30 degrees bilaterally, and lateral flexion to 35 
degrees bilaterally.  Range of motion testing showed no 
evidence of loss of mobility or increased discomfort.  

VA examination in August 2000 revealed lumbar flexion from 0 
to 50 degrees, with pain beginning at 30 degrees.  Extension 
was from 0 to 20 degrees, with pain beginning at 10 degrees.  
Lateral flexion was from 0 to 20 degrees left and right, with 
pain from 10 to 20 degrees.  

VA examination in January 2001 described the veteran's range 
of lumbar motion as "normal," but did not provide specific 
ranges of motion in degrees.  The examiner noted discomfort 
throughout forward flexion.  

In assessing the range of motion findings detailed above, the 
Board notes that
normal lumbar forward flexion is to 90 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2007).  Although the veteran's 
range of motion was considered normal in January 2001, it is 
observed that several range of motion tests indicated flexion 
to far less than 90 degrees.  For example, he had flexion to 
only 60 degrees in February 1998, and to only 50 degrees in 
August 2000.  Given this, and given his persistent complaints 
of pain as reflected in the examination and outpatient 
treatment records, the Board will resolve reasonable doubt in 
the veteran's favor and find that his disability picture 
warrants a 20 percent evaluation for moderate limitation of 
motion from February 6, 1998, the date of the VA examination 
first showing such moderate limitation.  

While a 20 percent evaluation is warranted for moderate 
limitation from February 6, 1998, the range of motion 
findings set forth above do not indicate severe limitation of 
motion such as to warrant a 40 percent evaluation, even when 
considering additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Again, the VA examiner in May 1999 
noted that range of motion testing showed no evidence of loss 
of mobility or increased discomfort.  The VA examination in 
January 2001 did show pain through forward flexion, but such 
pain caused no functional limitation.  

Having determined that a 20 percent evaluation, but no 
higher, is warranted under Diagnostic Code 5292 from February 
6, 1998, the Board must further decide whether any alternate 
code sections afford an even higher rating.  In this regard, 
Diagnostic Code 5293 has been considered.  In this regard, 
Diagnostic Code 5293, for intervertebral disc syndrome, is 
for consideration.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as it existed prior to September 23, 2002, a 20 percent 
evaluation is warranted for intervertebral disc syndrome 
productive of moderate impairment, with recurring attacks.  
To be entitled to the next-higher 40 percent evaluation, the 
evidence must demonstrate  severe impairment with recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

While acknowledging nerve conduction studies dated in June 
1994 that show intermittent parethesias of the buttocks and 
posterior thighs, the overall evidence of record does not 
indicate severe intervertebral disc symptomatology such as to 
warrant assignment of the next-higher 40 percent rating under 
the pre-amended version of Diagnostic Code 5293.  Indeed, 
upon VA examination in June 1994, there was no motor or 
sensory deficit of the lower extremities.  Additionally, 
straight leg raise was normal on VA examination in May 1996.  
All other neurologic testing was normal at that time.  
Neurologic findings were again normal upon subsequent VA 
examination in February 1998.  Further VA examination in May 
1999 indicated that vibratory sense and proproception 
appeared intact, and that straight leg was negative 
bilaterally.  Additionally, nerve conduction studies of the 
low back and left leg, conducted in conjunction with an 
August 2000 VA examination, showed normal findings.  No other 
evidence of record addresses the veteran's neurologic 
manifestations of a low back disability during the period in 
question.  

Again, the neurologic findings, as detailed in pertinent part 
above, do not reveal a disability picture commensurate with 
the next-higher 40 percent evaluation under the pre-amended 
version of Diagnostic Code 5293 from February 6, 1998 onward.  
Moreover, for the same reasons, they do not justify a 20 
percent rating any time prior to February 6, 1998.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002, through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

Evidence regarding the orthopedic manifestations of the low 
back disability has already been set forth.  Again, from 
February 1998, it has been found that the veteran has 
moderate limitation of motion of the lumbar spine.  Such 
moderate limitation of motion is also found to be 
representative of the veteran's disability picture during the 
period in question, from September 23, 2002, until September 
26, 2003.

The veteran's neurologic manifestations of a low back 
disability have also been detailed previously.  As such 
findings were essentially normal, there is no basis for 
assignment of a compensable rating for the neurologic 
manifestations of a low back disability.  Therefore, in the 
present case, the veteran's single 20 percent rating for his 
low back disability remains in effect from September 23, 
2002, to September 26, 2003, and there is no basis for 
assigning separate orthopedic and neurologic evaluations 
under the revised version of Diagnostic Code 5293.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2007).  Under these 
relevant provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Here, VA examination in April 2004 reveals forward 
flexion to 40 degrees without pain, and to 50 degrees with 
pain.  Subsequent VA examination in July 2006 revealed 
forward flexion of the lumbar spine to 70 degrees, with pain 
at the endpoint of motion.  Moreover, there was no showing of 
ankylosis.  Thus, the criteria for a 40 percent evaluation 
under the general rating formula have not been satisfied.  In 
so finding, the Board acknowledges the veteran's complaints 
of pain and the objective findings of pain on motion.  
However, his disability picture does not most nearly 
approximate the next-higher 40 percent rating.  Indeed, he 
has more than double the range of motion contemplated for a 
40 percent evaluation.  

It is observed that Note (1) of the General Rating Formula 
for Diseases and Injuries of the Spine instructs the rater to 
separately evaluate neurologic manifestations of a low back 
disability under an appropriate Diagnostic Code.  Here, 
however, VA examination in April 2004 showed normal motor 
findings.  Slight numbness was reported, as well as some 
decreased reflexes.  Subsequent VA examination in 
July 2006 indicated normal neurologic findings.  Overall, 
then, the extent of neurologic findings being minimal, there 
is no basis for assignment of a separate compensable 
neurologic rating here.  

In sum, prior to February 6, 1998, there is no basis for an 
evaluation in excess of 10 percent for the veteran's low back 
strain.  As of February 6, 1998, a 20 percent evaluation, but 
no higher, is warranted.  An evaluation in excess of 20 
percent is not warranted during any point during the rating 
period on appeal.  Similarly, there is no basis for 
assignment of a separate neurologic evaluation during any 
portion of the rating period on appeal.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Respiratory Disability

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for his service-connected 
respiratory disability, diagnosed as chronic obstructive 
pulmonary disease (COPD).  It is noted that the schedular 
criteria pertaining to respiratory diseases underwent 
revision during the pendency of the appeal, on October 7, 
1996.  

The Board will first consider whether the pre-amended version 
of the rating schedule enables a rating in excess of 30 
percent.  A review of the records during the period in 
question reveals shortness of breath as the veteran's primary 
respiratory symptom.  Accordingly, the Board finds that 
Diagnostic Codes 6600-6602, addressing bronchitis, 
bronchiectasis, and asthma are for consideration. 

In order to achieve the next-higher 60 percent rating under 
Diagnostic Code 6600, the evidence must demonstrate severe 
chronic bronchitis, with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests (PFTs) 
indicative of severe ventilatory impairment.  

In the present, case, while PFTs in June 1994 revealed some 
reduced diffusion capacity, no obstructive ventilatory defect 
was shown.  A VA outpatient record dated in July 1994 showed 
complaints of shortness of breath, and PFTs taken that month 
indicated restrictive airflow limitation and decreased lung 
volumes that were out of proportion to the results of the 
spirometry.  Further VA clinical records dated in September 
1994 and February 1995 revealed chronic shortness of breath 
and dyspnea on exertion, respectively.  The symptoms were 
noted to have been improving in February 1995.  

Based on the above evidence, the Board finds no support for 
assignment of the next-higher 60 percent evaluation under the 
pre-amended version of Diagnostic Code 6600.  Indeed, there 
is no showing of severe productive cough and PFTs, while 
showing some ventilatory impairment, did not indicate severe 
disability.  Indeed, the interpreter in July 1994 found that 
the decreased lung volumes were inconsistent with the 
objective test results. 

The Board similarly finds that the competent evidence prior 
to October 7, 1996, as already detailed in pertinent part 
above, also does not allow for an increased rating under 
Diagnostic Codes 6601-6602.  Indeed, there is no showing of 
severe bronchiectasis with considerable emphysema, or 
impairment of general health manifested by loss of weight, 
anemia, or occasional hemorrhages, as required to warrant the 
next-higher 60 percent evaluation under Diagnostic Code 6601.  
There is also no showing of frequent and severe asthma 
attacks with marked dyspnea on exertion between attacks, 
precluding assignment of the next-higher 60 percent 
evaluation under Diagnostic Code 6602.  No other code 
sections, as in effect prior to October 7, 1996, are found to 
be relevant to the evaluation of the respiratory disability 
in question.  

The Board will now determine whether the revised version of 
38 C.F.R. § 4.97, effective October 7, 1996, might serve as a 
basis for a higher rating.  In this regard, it is noted that 
the veteran's respiratory disability is currently evaluated 
pursuant to Diagnostic Code 6604.  That Code section provides 
for a 30 percent evaluation where pulmonary function tests 
(PFTs) show any of the following: 

*	Forced Expiratory Volume in one second (FEV-1) of 56 to 
70 percent predicted;

*	Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 to 70 percent; or, 

*	Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted.

In order to achieve the next-higher 60 percent evaluation, 
PFTs must show any of the following: 

*	FEV-1 of 40 to 55 percent predicted, FEV- 1/FVC of 40 to 
55 percent;

*	DLCO (SB) of 40 to 55 percent predicted; or, 

*	maximum oxygen consumption of 15 to 20 ml/kg/min, with 
cardiorespiratory limit. 38 C.F.R. § 4.97, DC 6604 
(2007).

Only post-bronchodilation results are to be considered for VA 
purposes.  See 61 Fed. Reg. 46270 (Sept. 5, 1996). 

Here, the evidence of record during the rating period in 
question reflects that the veteran underwent post-
bronchodilation pulmonary function testing in February 1998, 
August 2000, November 2002, and August 2007.  The February 
1998 testing indicated questionable effort after numerous 
attempts, and thus are not deemed to be reliable for rating 
purposes.  More significantly, such test results did not 
indicate post-bronchodilator findings, further precluding 
their use in evaluating the respiratory disability at issue.  

The August 16, 2000, PFT tests indicated FEV-1 of 65 percent 
predicted and FEV-1/FVC of 113 percent predicted.  DLCO(SB) 
was 48 percent predicted.  

A November 2002 VA examination indicated that PFTs showed a 
moderate degree of airflow limitation, but the specific 
findings are not of record.

The August 2007 PFT tests indicated an  FEV-1 of 47 percent 
predicted, an FEV-1/FVC of 76 percent predicted, and a 
DLCO(SB) rating of 52 percent.

The DLCO(SB) findings indicated above satisfy the criteria 
for a 60 percent rating under Diagnostic Code 6604.  Thus, 
effective August 16, 2000, a 60 percent rating is assigned.  
A 100 percent rating is not possible, however, because there 
is no showing of FEV-1 to less than 40 percent predicted, 
FEV-1/FVC to less than 40 percent, DLCO(SB) to less than 40 
percent predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption.  There is also no showing of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension shown by Echo or cardiac catheterization, or any 
demonstration that the disability requires outpatient oxygen 
therapy, as needed to establish a 100 percent rating.

In conclusion, the pre-amended version of 38 C.F.R. § 4.97 
does not provide a basis for an evaluation in excess of 30 
percent for any portion of the rating period on appeal.  
However, the revised Diagnostic Code 6604 warrants assignment 
of a 60 percent rating, but no higher, from August 16, 2000.  
In reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Chronic Fatigue Syndrome

With respect to the veteran's claim of entitlement to an 
increased rating for chronic fatigue syndrome, the veteran 
had specifically requested a 60 percent evaluation, which was 
assigned effective August 15, 2000, and which was increased 
to 100 percent effective August 11, 2007.  Therefore, the 
only question for consideration is whether the veteran is 
entitled to an evaluation in excess of 40 percent prior to 
August 15, 2000.  

Chronic fatigue syndrome is evaluated pursuant to Diagnostic 
Code 6354.  Under that code section, a 40 percent rating 
applies where the evidence shows chronic fatigue symptoms 
that are nearly constant and restrict routine daily 
activities by 50 to 70 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  

In order to be entitled to the next-higher 60 percent rating, 
the evidence must demonstrate symptoms that are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2007).  A Note to the diagnostic code indicated that 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

In evaluating the claim, the competent evidence has been 
reviewed.  In this regard, 
an August 1994 VA clinical record reveals complaints of 
fatigue and night sweats.  An October 1995 VA record again 
noted night sweats, though this appeared to be associated 
with his respiratory disability.  

A private treatment record dated in February 1997 noted, in 
pertinent part, complaints of generalized achiness and fever.  
However, the examining physician attributed the symptoms to 
acute bronchitis with pleuritic chest pain.  

A May 1999 VA examination contained a diagnosis of subjective 
history of night sweats, fever, and generalized body aches, 
but the examiner noted that no pathology had been found.  No 
other medical evidence addressing chronic fatigue syndrome is 
found prior to the August 2000 examination that served as the 
basis for assignment of a 60 percent rating.

The pertinent evidence during the rating period in question, 
as detailed above, does not support assignment of the next-
higher 60 percent evaluation for chronic fatigue syndrome 
under Diagnostic Code 6354.  Indeed, there was no 
demonstration of nearly constant symptoms attributable to 
chronic fatigue syndrome.  In fact, many of the veteran's 
complaints were found to relate to respiratory and pulmonary 
problems, for which service connection is already in effect.  
There was also no showing that the veteran's chronic fatigue 
syndrome resulted in periods of incapacitation of at least 
six weeks total duration per year.  Accordingly, assignment 
of an increased rating is not warranted.  Moreover, there are 
no alternate diagnostic codes applicable to the veteran's 
chronic fatigue syndrome.  

In conclusion, there is no support for an evaluation in 
excess of 40 percent for the veteran's service-connected 
chronic fatigue syndrome during any portion of the rating 
period prior to August 15, 2000.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

D.  Extraschedular Considerations

In the present case, the veteran has been in receipt of a 100 
percent rating for TDIU from November 16, 1999, to September 
26, 2003.  He has also been in receipt of a permanent and 
total nonservice-connected pension effective November 16, 
1999.  Finally, he is in receipt of special monthly 
compensation from August 11, 2007.  Thus, while he may have 
marked interference with employment, such has already been 
appropriately recognized and the application of the regular 
schedular standards for evaluating his disabilities is not 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.



II.  Earlier Effective Dates

The veteran is claiming entitlement to an effective earlier 
effective date for a grant of TDIU.

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Moreover, such 
impairment must be due to service-connected disabilities.  
Additionally, under 38 C.F.R. § 4.16(a), there are threshold 
percentages that must be met to establish entitlement to 
TDIU.  Specifically, 
when a veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when: 1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least 
one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  

Turning now to the procedural history of the case, it is 
noted that the RO granted entitlement to TDIU in a February 
2004 rating determination, and assigned an effective date of 
August 20, 2003.  

In December 2005, the veteran requested an earlier effective 
date of May 1995 for the grant of TDIU.  In a June 2006 
rating decision, the RO did grant an earlier effective date, 
but only as far back as November 16, 1999.  The veteran 
continued to express disagreement with the effective date.

In a subsequent February 2007 rating action, the RO denied 
the request for an effective date earlier than November 16, 
1999.  The appeal was thereafter perfected and is now before 
the Board.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the veteran's claim of entitlement to 
TDIU was initially received on January 18, 2000.  The veteran 
submitted additional communications in support of that claim 
in February 2000, May 2000, and August 2000.  The RO then 
considered and denied the claim in a June 2001 rating 
decision.  The veteran ultimately perfected an appeal of that 
determination.  However, the matter never came before the 
Board as the claim was reconsidered and granted by the RO in 
February 2004.  At that time, an effective date of August 6, 
2003 was assigned.  

In statements dated in August 2005 and December 2005, the 
veteran contended that he was entitled to an effective date 
prior to August 6, 2003, for his TDIU award.  In the December 
2005 correspondence, he appeared to be requesting an 
effective date of May 1995.

In response to the veteran's communications, the RO 
considered the issue and in a June 2006 rating action, an 
earlier effective date of November 16, 1999, was assigned.  
That date was selected because it was the day the veteran had 
to stop working due to service-connected disabilities.  
Essentially, then, November 16, 1999, serves as the date 
entitlement arose.  

The June 2006 award cannot be considered a complete grant of 
the benefit sought on appeal, since the veteran had expressly 
requested an effective date earlier than November 16, 1999.  
In any event, the veteran again submitted a notice of 
disagreement in November 2001, at which time he identified 
April 1996 as the effective date that should be assigned.  In 
a December 2006 letter, he requested an effective date of 
August 1995. 

In February 2007, the RO continued the November 16, 1999, 
effective date for the grant of TDIU.  The appeal was 
subsequently perfected and is now for consideration by the 
Board.  

Based on the foregoing, the Board finds that the date of 
receipt of the veteran's claim for TDIU is January 18, 2000.  
Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine 
whether, sometime between January 18, 1999, and January 18, 
2000, the veteran's inability to follow a substantially 
gainful occupation became factually ascertainable, such as to 
enable an effective date.  It is observed that the RO found 
the veteran's entitlement to TDIU arose November 16, 1999, 
during the one-year period in question.  Thus, under the 
circumstances of this case, the inquiry is simply whether 
entitlement to TDIU can be found in records from January 18, 
1999, to November 16, 1999.

It is noted that the veteran has met the threshold 
percentages of 38 C.F.R. § 4.16(a) since May 30, 1995.  
However, this alone does not establish entitlement to TDIU.  
Again, it must be shown that he was unable to follow 
substantially gainful employment due to service-connected 
disabilities.  The evidence of record between January 18, 
1999, and November 16, 1999, fails to demonstrate this.  In 
so finding, the Board acknowledges a June 1999 VA clinical 
record in which the veteran stated that he was unable to bend 
at the waist and thus was unable to perform his usual work 
activities.  However, in a VA examination performed less than 
a week earlier, 
it was expressly indicated that the veteran's service-
connected low back disability did not significantly interfere 
with his normal activities, to include employment at the Post 
Office.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  As previously 
noted, entitlement to TDIU was deemed to have arisen on 
November 16, 1999, the date the veteran could no longer work 
due to service-connected disabilities.  Thus, an earlier 
effective date cannot be arrived at based on the date the 
claim was received.  Indeed, if a claim was received prior to 
November 16, 1999, the later date would control.  Moreover, 
any claim received subsequent to November 16, 1999, would not 
entitle the veteran to an earlier effective date.  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.155 and § 3.157 recognize informal claims.  However, in 
the present case it is not necessary to consider whether any 
documents of record might constitute an informal claim for 
TDIU.  Again, even if an informal claim received prior to 
November 16, 1999 was identified, November 16, 1999 still 
represents the date entitlement arose, and the latter of the 
two dates controls.  No evidence of record demonstrates 
entitlement to TDIU prior to November 16, 1999.

In sum, there is no basis for assignment of an effective date 
prior to November 16, 1999, for the award of TDIU.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Prior to February 6, 1998, an initial evaluation in excess of 
10 percent for the veteran's low back strain with desiccation 
at L5-S1 is denied. 

From February 6, 1998, until September 26, 2003, an initial 
evaluation of 20 percent for the veteran's low back strain 
with desiccation is granted, subject to governing criteria 
applicable to the payment of monetary benefits.  

From February 6, 1998, an initial evaluation in excess of 20 
percent for the veteran's low back strain with desiccation at 
L5-S1 is denied.

Prior to August 16, 2000, an initial evaluation in excess of 
30 percent for a respiratory disability is denied.

From August 16, 2000, an initial evaluation of 60 percent for 
a respiratory disability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.  

Prior to August 15, 2000, an initial evaluation of 40 percent 
for chronic fatigue syndrome is denied.

An effective date prior to November 16, 1999, for the award 
of TDIU is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


